Citation Nr: 1814410	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-15 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a kidney disorder, to include kidney stones.

3.  Entitlement to service connection for a liver disorder, to include hepatitis C.

4.  Entitlement to service connection for a disability manifested by pain in the bilateral ankles, bilateral knees, bilateral shoulders, low back, and neck, to include arthritis and fibromyalgia.

5.  Entitlement to service connection for boutonniere deformity secondary to residuals of finger laceration repair (claimed as right hand and finger condition with nerve damage), to include as pursuant to 38 U.S.C. § 1151.


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney

ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions that were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, in January 2011 and May 2014.

In October 2016, the Veteran withdrew his request for a hearing before a Veterans Law Judge.  Accordingly, the Board deems the request for a hearing withdrawn.  See 38 C.F.R. § 20.702(e) (2017).

In light of the evidence presented, the Board has recharacterized the Veteran's claims for service connection for kidney stones, hepatitis C, and arthritis as claims for the following: (1) a kidney disorder, to include kidney stones; (2) a liver disorder, to include hepatitis C; and (3) a disability manifested by pain in the bilateral ankles, bilateral knees, bilateral shoulders, low back, and neck, to include arthritis and fibromyalgia.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (noting that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

As to the Veteran's claim for compensation under 38 U.S.C. § 1151, the Board finds that this claim is reasonably encompassed by the certified claim for service connection for boutonniere deformity secondary to residuals of finger laceration repair; thus, the Board also finds that it has jurisdiction over this issue.  Evans v. Shinseki, 25 Vet. App. 7 (2011).

Although the Veteran has perfected his appeal of the initial rating assigned for major depressive disorder by way of a substantive appeal (VA Form 9) that was filed in November 2017, this matter has not been certified to the Board.  Thus, the Board will not address it at this time.  Certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35 (2017).  However, when an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a) (2017).

As the required notifications have not been sent in regard to the VA Form 9 filed in November 2017, the Board declines to take any further action on that issue at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103 (2017); Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due Process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).  

The issue of the Veteran's entitlement to service connection for tinnitus has been raised by the record in an August 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

All claims on appeal

Additionally, the Board notes that the Veteran previously authorized to obtain records from his primary care physician-Dr. Paul Willis.  See August 2010 VA Form 21-4142 (Authorization and Consent to Release Information to VA).  Review of the record shows that the RO has not made reasonable efforts to obtain these records.  Thus, on remand, VA should request that the Veteran provide or authorize VA to obtain these records.  38 C.F.R. § 3.159 (2017).  Additionally, a March 2012 Social Security Administration (SSA) Inquiry indicates that the Veteran applied for disability compensation benefits from SSA.  Records of any decisions concerning his disability benefits award and the supporting medical documents on which any decisions were based should be obtained on remand.  See 38 U.S.C. § 5103A(c) (2012); 38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Service Connection for hypertension

In light of a VA study that indicates that there is a possible link between posttraumatic stress disorder (PTSD) and heart disease, VA should obtain a medical opinion that addresses whether there is a relationship between the Veteran's hypertension and his service-connected psychiatric disorder on remand.  See http://www.research.va.gov/currents/spring2015/spring2015-8.cfm; see also McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

Service Connection for a liver disorder, to include hepatitis C

VA treatment records dated in March and September 2014 indicate that the Veteran tested positive for the hepatitis C antibody, but a diagnosis of hepatitis C was not confirmed.  The Board also observes that there was no laboratory test available to detect hepatitis C during his period of service.  Thus, a remand is necessary to identify any liver disorders diagnosed during the appeal period (since August 2010) and obtain a medical opinion that addresses whether an identified disorder is etiologically related to his period of active service, to include his service-connected psychiatric disorder.  

Service connection for a disability manifested by pain in the bilateral ankles, bilateral knees, bilateral shoulders, low back, and neck

The record shows current findings including persistent generalized pain, polyarthralgia, degenerative changes of the cervical and lumbar spine, and fibromyalgia.  See, e.g., September 2009, March 2012, and August 2012 VA treatment records.  In addition, the Veteran's service treatment records document an October 1975 complaint of right knee injury and a March 1976 radiographic showing of scoliosis.  In light of the foregoing, VA should provide an examination to identify all disorders that have been diagnosed during the appeal period (since August 2010) and obtain a medical opinion regarding the likely etiology of the diagnosed disorders.


Service connection for boutonniere deformity secondary to residuals of finger laceration repair, to include as pursuant to 38 U.S.C. § 1151

Additionally, the Board construes the Veteran's assertion that his right hand has not healed since he underwent surgery at a VA facility in May 2010 as a claim for compensation pursuant to 38 U.S.C. § 1151; thus, VA should provide proper notice of the evidence necessary to substantiate a claim for benefits under 38 U.S.C. § 1151 on remand.  See September 2010 correspondence; 38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide or authorize VA to obtain outstanding non-VA treatment records, to include records of his treatment by the Veteran's primary care physician Dr. Paul Willis.  In addition, contact the Social Security Administration and request that it provide a copy of all materials, to include medical records and disability benefits determinations, considered in conjunction with the Veteran's claim for benefits, and associate with the claims file outstanding records of his VA treatment.

Any other pertinent records identified during the course of the remand should be obtained and associated with the claims file.  If any records requested by VA are not available, this should be indicated in the file.

2.  Send the Veteran and his representative notice of the information or evidence needed to establish entitlement to compensation under 38 U.S.C. § 1151.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his post-service symptomatology.  Provide an appropriate amount of time to submit this lay evidence.

4.  After completing the development requested above, provide an examination and obtain medical opinions regarding the etiology of the Veteran's claimed hypertension; liver disorder; and disability manifested by pain in the bilateral ankles, bilateral knees, bilateral shoulders, low back, and neck.  After reviewing the claims file, the examiner should offer an opinion as to the following questions.

Hypertension

   (a) Provide an opinion as to whether it is at least as likely as not that hypertension had its onset during the Veteran's period of active service, or within one year of his discharge from active service.
   
   (b) Provide an opinion as to whether it is at least as likely as not that hypertension was caused or aggravated by the Veteran's service-connected psychiatric disorder, to include any associated medications.  The opinion should include consideration of a VA study that indicates a possible link between PTSD and heart disease.  See http://www.research.va.gov/currents/spring2015/spring2015-8.cfm.
     
   (c) Provide an opinion as to whether it is at least as likely as not that hypertension was otherwise caused by the Veteran's active service.


Liver Disorder, to include hepatitis C

   (d) Identify all liver disorders that were diagnosed during the pendency of the claim (since August 2010).  If the clinician finds the Veteran currently does not, and did not at any time during the course of the appeal, have a liver disorder, the examiner is asked to explain why the Veteran does not have a valid diagnosis.

   (e) For each liver disorder identified in (d), provide an opinion as to whether it is at least as likely as not that the disorder had its onset during his period of active service, or within one year of his discharge from active service.
   
   (f) For each liver disorder identified in (d), provide an opinion as to whether it is at least as likely as not that the disorder was caused or aggravated by the Veteran's service-connected psychiatric disorder or behavior associated with the Veteran's service-connected psychiatric disorder.  

   (g) For each liver disorder identified in (d), provide an opinion as to whether it is at least as likely as not that it was otherwise caused by the Veteran's active service.
     
Disability manifested by pain in the bilateral ankles, bilateral knees, bilateral shoulders, low back, and neck

   (h) Identify all disabilities manifested by pain in the bilateral ankles, bilateral knees, bilateral shoulders, low back, and neck that were diagnosed during the pendency of the claim (since August 2010).  In doing so, specifically indicate whether the Veteran has arthritis, fibromyalgia, and/or myofascial pain syndrome.  If the clinician finds the Veteran currently does not, and did not at any time during the course of the appeal, have a diagnosed disorder, the examiner is asked to explain why the Veteran does not have a valid diagnosis.

   (h) For each disorder identified in (h), provide an opinion as to whether it is at least as likely as not that the disorder had its onset during his period of active service, or within one year of his discharge from active service.
   
   (i) For each disorder identified in (h), provide an opinion as to whether it is at least as likely as not that it was otherwise caused by the Veteran's active service.
     
The examiner should provide a complete and thorough rationale for the opinions offered.  If the examiner is unable to offer an opinion, it is essential that he or she provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After conducting any further development deemed necessary, adjudicate the claims on appeal, to include the Veteran's entitlement to compensation benefits under 38 U.S.C. § 1151.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

